Title: From George Washington to David Stuart, 23 March 1790
From: Washington, George
To: Stuart, David



Dear Sir,
New York March 23d 1790

The only answer I can give to your letter of the 11th Instt is, that under my present view of the subject, the agreement you

have entered into with Mr Robt Alexander had better be carried into effect. But I must declare to you at the sametime, that from my imperfect knowledge of the original bargain—of the proceedings which have been had under it—and of the points on which the dispute between Mr Custis & Mr Alexander have turned, that I feel an incompetency, and of course an unwillingness to give a final opinion thereon, without further information.
All I recollect of this business is, that the former was to have given the latter the sum of (I believe) £12,000 for the Mansionhouse tract; to be paid as Mr Alexander says, with compound interest at the expiration of (I think) 24 years—or, according to Mr Custis’s ideas, on or before the expiration of that period.
This difference of opinion has given rise, it seems, to the dispute now subsisting—a highly important one indeed it is—and very interesting in its decision to both parties; but how it came to pass that there should be this difference of opinion on a point which might, I should suppose, be decided by resorting to written documents, I am at a loss to discover; nor am I better informed with respect to the kind of money in which the payment was to have been made; and yet, as in the last case, one would think this also might be determined by the plainest construction of the Instruments, or by such oral testimony as could be adduced in explanation of the words, if they are found to be ambiguous.
With respect to the first point, if it was optional in Mr Custis to pay on or before the expiration of the term, on what ground did Mr Alexander refuse to receive payment? and if the payment was not to be made in Specie (by the agreement) why was any medium that was currt at the time, refused? The great nominal sum which was to be given for the land, is, to my mind, an unequivocal proof (if nothing is expressed to the contrary) that both parties were Speculating in paper; for the one never could have had the conscience to ask or the other the folly to have given, £12,000 specie for it.
If my comprehension of this matter (as here stated) is not right, I wish to be set right—If it is, I could wish, before I give any conclusive opinion, to receive information on the following points.

First—What are the opinions of those who have been consulted, with respect to the option, claimed by Mr Custis, to pay on or before the expiration of the term of 24 years?
Second—Whether in the articles of agreement, Mortgage, bond, or other evidence, there is an exception of Paper Money, or proviso to pay in any other sort?
Third—At what period was the agreement made? How long after this agreement was the deed dated? and what was the Continental & State Scale of depreciation, at both those periods?
Fourth—In what sort of paper money was the tender made, and how long after the date of the Deed was it, before it was made? Why in the opinion of your Lawyers, was not that paper a legal tender? Was there any other Paper money in being at that time which would have been? and why, unless emitted by the State, and made tenderable by law? In that case, why was not such money tendered?
After the solution of these several questions I shall be able to decide with much more satisfaction to myself than at the present moment, whether it will be best to give £600 to annul the bargain—Pay rent (but this is just)—and sustain the loss of the sums which went to procure the money tendered—or hazard a decision in the high Court of Chancery; by which the whole Sum of £12,000 with interest might be decreed, if not scaled, according to the opinion of the Lawyers on the one side, or the other, agreeably to your statement thereof.
My best wishes, in which Mrs Washington & the Children unite are presented to Mrs Stuart and yourself & family—With much truth I am Dr Sir Your Obedt & Affecte Hble Servt

Go: Washington

